PER CURIAM.
Abe Schonfeld and Answer-Phone of Hollywood, Inc., have petitioned this court *31for the issuance of a writ of certiorari to review the trial court’s denial of their motion for a mandatory injunction pendente lite. At the time of oral argument, it appeared that the remedy of an interlocutory appeal was available and the certiorari should be denied under the rule as stated in Eristavi-Tchitcherine v. Miami Beach Federal Savings & Loan Association, 1944, 154 Fla. 100, 16 So.2d 730, at 735.
Thereupon, in proceeding to consider the merits of the cause, and now in treating the petition as an interlocutory appeal, we hold that no reversible error is shown. See Hines v. Dozer, Fla.App.1961, 134 So.2d 548.
Affirmed.